Case 5:20-cv-01126-SB-SHK Document 55 Filed 10/08/20 Page 1 of 1 Page ID #:525

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  DANIELLE GAMINO                                                    5:20−cv−01126−SB−SHK
                                                   Plaintiff(s),

           v.
  KPC HEALTHCARE HOLDINGS, INC., et al.
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         10/5/2020
  Document Number(s):                 53
  Title of Document(s):              Plaintiff's Consolidated Opposition to Defendants' Motions to
  Dismiss
  ERROR(S) WITH DOCUMENT:

  Local Rule 11−6 Memorandum/brief exceeds 25 pages.




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                    Clerk, U.S. District Court

  Dated: October 8, 2020                            By: /s/ Grace Kami grace_kami@cacd.uscourts.gov
                                                       Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.

  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
